1844 (Rev. 08/18) Case 2:20-Cv-00554-JLB-N@ My ROC RAb eae ep! 29/20 Page 1 of 11 PagelD 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
ALICIA HART

(b) County of Residence of First Listed Plaintife LEHIGH
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Kitay Law Offices
1810 Union Blvd., Allentown, PA 18109 (610) 776-1700

DEFENDANTS

BEAR STAFFING SERVICES, INC, a/k/a BEAR STAFFING
SERVICES CORP. t/d/b/a BEAR STAFFING SERVICES

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

NOTE:
. THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

 

 

If. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

 

 

OL US. Government 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ot 1 Incorporated or Principal Place o4 04
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place os o5
Defendant (Indicate Citizenship of Parties in Item IL) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation oO6 O6
Foreign Country
IV. NATURE OF SUIT (lace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
€ 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure OF 422 Appeal 28 USC 158 C} 375 False Claims Act
C) 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | (} 423 Withdrawal 376 Qui Tam (31 USC
[130 Miller Act O 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
[J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS C410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights © 430 Banks and Banking
O) 151 Medicare Act C1 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
C) 152 Recovery of Defaulted Liability C1 368 Asbestos Personal CJ 835 Patent - Abbreviated C) 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) [ 345 Marine Product Liability CI 840 Trademark Corrupt Organizations
OF 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY: {7 480 Consumer Credit
of Veteran’s Benefits CJ 350 Motor Vehicle (J 370 Other Fraud [ 710 Fair Labor Standards O 86! HIA (1395ff) 485 Telephone Consumer
( 160 Stockholders’ Suits 0) 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability O 380 Other Personal 720 Labor/Management © 863 DIWC/DIWW (405(g)) 10 490 Cable/Sat TV
C) 195 Contract Product Liability | 360 Other Personal Property Damage Relations CI 864 SSID Title XVI (1 850 Securities/Commodities/
C] 196 Franchise Injury C1 385 Property Damage CI 740 Railway Labor Act CJ 865 RSI (405(g)) Exchange
1) 362 Personal Injury - Product Liability 1 751 Family and Medical CG 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
Le REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS §|0 790 Other Labor Litigation FEDERAL ‘TAX SUITS © 893 Environmental Matters
( 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement C1} 870 Taxes (U.S. Plaintiff C) 895 Freedom of Information

463 Alien Detainee
510 Motions to Vacate

0 220 Foreclosure
f 230 Rent Lease & Ejectment

0 441 Voting
C7 442 Employment

[ 240 Torts to Land C3 443 Housing/ Sentence
© 245 Tort Product Liability Accommodations 530 General
© 290 All Other Real Property % 445 Amer. w/Disabilities -] 535 Death Penalty
Employment Other:
CO 446 Amer. w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

o
q
o
a
a
a
0 448 Education o
o

 

 

Act

O 896 Arbitration

(7 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

Income Security Act or Defendant)
871 IRS—Third Party

26 USC 7609

IMMIGRATION

 

 

O 462 Naturalization Application
CF 465 Other Immigration
Actions

£) 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X” in One Box Only}

M1 Original (12 Removed from
Proceeding State Court

O 3. Remanded from o4

Appellate Court

42 U.S.C. § 12112(a); 42 U.S.

1 6 Multidistrict
Litigation -
Transfer

0 8 Multidistrict
Litigation -
Direct File

Reinstated or
Reopened

C5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under Seg are filing Se sct ye jurisdictional statutes unless diversity):
: e-£(a

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Failure to Accommodate/Discriminatory Discharge

 

 

 

 

 

VII. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MYes No

VILL. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE SIGNATURE OF PM RECORD

06/30/2020 Vikhigan__ ama

FOR OFFICE USE ONLY ” ,

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:20-cv-00554-JLB-NPOMITEDETAHES DISTIAFACOBRIG/20 Page 2 of 11 PagelD 2
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 20 South 24th Street, Allentown, PA 18104

 

Address of Defendant: 8971 Daniels Center Drive, Suite 305, Fort Myers, FL 33912

 

Place of Accident, Incident or Transaction: Allentown, Lehigh County, PA

 

 

RELATED CASE, LF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

S| IN} LS

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No Y
case filed by the same individual?

 

 

 

 

 

 

I certify that, to my knowledge, the within case [.] is / 2] ig not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare, 06/29/2020 Villian esl Minor 318833

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ‘in one category only)

 

 

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
L] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
E] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
L] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
C1 8. Habeas Corpus [] 8. Products Liability Asbestos
H 9. Securities Act(s) Cases CL] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L William P. Mansour , counsel of record ov pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE: 06/29/2020 pibleane, £ Mango 318833

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 3 of 11 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Mero Hart ; CIVIL ACTION

Vv. :
Rear Statting Services, Inc. . NO.5120 -cV- 0318!

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. Ww“
Ob -2 97-2020 William P. Mansoue Ajeia Hact
Date Attorney-at-law Attorney for
(10) 7116-1700 (484) 350 -3200 wmansour@ Atay leqal.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 4 of 11 PagelD 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ALICIA HART,

Plaintiff, No. 5:20-cv-03181

Vv.

BEAR STAFFING SERVICES, INC. a/k/a CIVIL ACTION — LAW
BEAR STAFFING SERVICES CORP.

t/d/b/a BEAR STAFFING SERVICES,

Defendant.

 

COMPLAINT
NOW COMES, Plaintiff ALICIA HART (‘Plaintiff’), by and through her undersigned

counsel, who hereby complains against Defendant BEAR STAFFING SERVICES, INC. a/k/a
BEAR STAFFING SERVICES CORP. t/d/b/a BEAR STAFFING SERVICES (“Defendant”) as
follows:
INTRODUCTION

1. This race, color, and disability employment discrimination action arises under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seg. (“Title VII’) and the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101, et seg. (“ADA”). Specifically, as set forth in
more detail herein, Plaintiff alleges that she was denied a reasonable accommodation and
discharged from her employment in violation of the ADA and that she was denied a reasonable
accommodation and discharged from her employment because of her race and color in violation

of Title VII.

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 5 of 11 PagelD 5

PARTIES

2. Plaintiff is an adult individual currently residing at 20 S. 24" Street, Allentown, PA
18104. She is a black, African-American female.

3. Defendant is a national, for-profit employment agency incorporated under the laws
of the State of Florida. Defendant’s principal place of business is located at 8971 Daniels Center
Drive, Suite 305, Fort Myers, FL 33912. Defendant employed at least 15 employees in each of at
least 20 working weeks in 2018 and 2019.

JURISDICTION AND VENUE

4, This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §
1331 because this action arises under the laws of the United States.

5, Venue in this district is proper under 28 U.S.C. § 1391(b)(2) and 42 U.S.C. § 2000e-
5(£)(3) because the events giving rise to this action occurred within this district.

6. On January 10, 2020, Plaintiff timely filed a Charge of Discrimination against
Defendant with the United States Equal Employment Opportunity Commission (“EEOC”).

7. On May 18, 2020, EEOC issued Plaintiff a Notice of Right to Sue, a copy of which
is attached hereto as EXHIBIT A. This action is being commenced within ninety (90) days of
Plaintiff's receipt of that Notice.

FACTUAL ALLEGATIONS

8, Defendant hired Plaintiff on March 4, 2019 as a full-time “Staffing Specialist” at
Defendant’s Allentown office located at 2200 Hamilton Street, Suite #108, Allentown, PA 18104.

9. Plaintiff's job duties included, among other things, recruiting applicants and job-
seekers and helping them find temporary employment.

10. At all times relevant and material hereto, Plaintiff was qualified for the position of

“Staffing Specialist” and was performing her job duties satisfactorily.

2

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 6 of 11 PagelD 6

11. At all times relevant and material hereto, Plaintiff was the only black African-
American employee at Defendant’s Allentown office.

12. In 2016, Plaintiff was diagnosed with gastrointestinal reflux disease (“GIRD”), a
medical condition that affects her digestive system, which is a major bodily function. Since 2016,
Plaintiff has received, and continues to receive, regular medical treatment for this condition.

13. At all times relevant and material hereto, Defendant was aware of Plaintiffs
medical condition. Specifically, shortly after she was hired, Plaintiff informed her manager,
Shelley Seip, of her condition and that she received regular medical treatment for that condition.

14. At all times relevant and material hereto, Ms. Seip was Defendant’s Branch
Operations Manager and was acting within the course and scope of her employment.

15. Between her date of hire and July 9, 2019, Plaintiff was absent from work on six
(6) different dates. On at least three (3) of these dates, Plaintiff was absent to receive medical
treatment for her GIRD.

16. On the at least three (3) dates where Plaintiff was absent from work to receive
medical treatment for her GIRD, she notified Ms. Seip of her absences in advance and the reasons
therefor.

17. On July 10, 2019, Ms. Seip placed Plaintiff on a sixty (60) day probationary period
related to her attendance.

18. From July 25, 2019 through August 4, 2019, Plaintiff was absent from work on a
pre-approved, unpaid vacation. She was scheduled to return to work on August 5, 2019.

19. On August 4, 2019, however, Plaintiff notified Ms. Seip via text message that her

flight was delayed and that should would not be able to return to work until August 6, 2019.

 

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 7 of 11 PagelD 7

20. Given the circumstances and the fact that the flight schedule was out of Plaintiff's
control, Ms. Seip agreed to let Plaintiff be absent from work on August 5, 2019 and to return on
August 6, 2019.

21. Plaintiff returned to work on August 6, 2019 and continued to work full-time,
without incident, until September 5, 2019.

22. On September 5, 2019, Plaintiff sought emergency medical treatment for her GIRD
at the hospital. Before leaving for the hospital, Plaintiff immediately notified Ms. Seip that she
would be absent from work that day because she was going to the hospital due to a flare-up of her
GIRD.

23, Later that same day, Plaintiff received a voicemail from Defendant’s Regional
Branch Manager, Lauren Hale, informing her that Defendant was terminating her employment due
to her alleged attendance policy violations.

24. + Despite having knowledge of Plaintiffs medical condition, and that she was absent
from work on September 5, 2019 due to emergency medical treatment of that medical condition,
Defendant failed to engage in the interactive process and failed to offer Plaintiff a reasonable
accommodation (e.g. unpaid leave without penalty). Instead, Defendant terminated Plaintiff's
employment.

25. In addition, during Plaintiffs time working for Defendant, she personally heard
Ms. Seip make many racist and racially-insensitive comments about black African-Americans. For
example, on several occasions, Ms. Seip referred to black African-American job-seekers as “these
people.” On another occasion, a black African American male applicant told Ms. Seip that he was
in school studying criminal justice. When the applicant left, Ms. Seip told Plaintiff what he had

said and then laughed, stating, “Let’s check his criminal record.”

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 8 of 11 PagelD 8

26. Inthe summer of 2019, one of Defendant’s white Caucasian male employees was
absent from work due to illness for over a week and was not discharged from his employment or
disciplined in any other way. Instead, he was told only that he would not receive pay for those days
because he was a probationary employee and, thus, not yet entitled to PTO. Soon thereafter, that
employee resigned because he received a job offer elsewhere. In fact, one of Defendant’s owners
personally visited the Allentown office in an effort to convince this white Caucasian male
employee to stay.

27. Upon information and belief, Ms. Seip was the person who recommended to Ms.
Hale that Defendant terminate Plaintiff's employment.

28. Upon information and belief, Ms. Hale’s decision to terminate Plaintiff was based
solely on Ms. Seip’s recommendation.

29. Alternatively, upon information and belief, Ms. Seip was the person who decided
to terminate Plaintiff and Ms. Hale was merely the person who communicated Ms. Seip’s decision
to Plaintiff.

30. Ms. Seip’s recommendation and/or decision to terminate Plaintiff, and not offer her
a reasonable accommodation for her disability, was motivated, at least in part, on Plaintiffs race
and color.

FAILURE TO ACCOMMODATE AND DISCRIMINATORY DISCHARGE IN
VIOLATION OF 42 U.S.C. § 12112(a), THE AMERICANS WITH DISABILITIES ACT
31. Plaintiff incorporates by reference all preceding allegations as if same were set forth
more fully at length herein.
32.  Plaintiffhad a physical condition (GIRD) that substantially impaired a major bodily

function (her digestive system).

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 9 of 11 PagelD 9

33. Plaintiff was qualified to perform the essential functions of her job with a
reasonable accommodation.

34. Defendant, through Ms. Seip, knew of Plaintiffs medical condition prior to
September 5, 2019.

35. Defendant, through Ms. Seip, knew that Plaintiff was absent from work on
September 5, 2019 because she was receiving emergency medical treatment for her medical
condition.

36. Defendant failed to engage with Plaintiff in the interactive process and failed to
provide her the reasonable accommodation of unpaid, intermittent leave to attend to, or treat, her
medical condition.

37, Providing Plaintiff with unpaid, intermittent leave to attend to, or treat, her medical
condition would not have been an undue hardship for Defendant since Defendant had previously
allowed Plaintiff to be absent from work in order to attend to, or treat, her medical condition.

38. Instead of offering Plaintiffa reasonable accommodation for her medical condition,
Defendant discharged her.

39. Defendant discharged Plaintiff from her employment, and failed to offer her a
reasonable accommodation, intentionally and in reckless disregard for Plaintiff's rights under
federal law.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment
in her favor and against Defendant and award the following relief:

a. All back pay from the date of termination through the date of judgment, plus
pre- and post-judgment interest;
b, Front pay from the date of judgment through a date deemed equitable and

just by the court;

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 10 of 11 PagelD 10

C. Compensatory damages in an amount to be determined by a jury;
d. Punitive damages in an amount to be determined by a jury;

e. All costs and reasonable attorney’s fees; and

f. Any other relief deemed proper and just.

COUNT II
DISCRIMINATORY DISCHARGE IN VIOLATION OF

42 U.S.C. § 2000e-2(a)(1), TITLE VIET OF THE CIVIL RIGHTS ACT OF 1964

40.  Plaintiffincorporates by reference all preceding allegations as if same were set forth
more fully at length herein.

41. Plaintiff is a member of a protected class because she is black and Aftican-
American.

42. At the time of her discharge, Plaintiff was performing her job duties satisfactorily.

43, Given Ms. Seip’s prior racist and racially-insensitive statements, and the fact that a
white Caucasian employee had not been discharged for violating Defendant’s attendance policy
as a probationary employee, it can be reasonably inferred that Plaintiff's race and/or color was a
motivating factor in Defendant’s decision to discharge Plaintiff and deny her a reasonable
accommodation.

44. Upon information and belief, the person Defendant hired to replace Plaintiff was
not black or African-American.

45. Defendant discharged Plaintiff from her employment because of her race and/or
color.

46. Defendant’s purported legitimate, non-discriminatory reason for discharging
Plaintiff was pre-textual because Defendant failed to uniformly enforce its attendance policy

against a white Caucasian probationary employee in the summer of 2019,

 
Case 2:20-cv-00554-JLB-NPM Document1 Filed 06/29/20 Page 11 of 11 PagelD 11

47. Defendant discharged Plaintiff from her employment intentionally and in reckless
disregard for Plaintiff’s rights under federal law.
WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment
in her favor and against Defendant and award the following relief:
a, All back pay from the date of termination through the date of judgment, plus
pre- and post-judgment interest;

b. Front pay from the date of judgment through a date deemed equitable and

just by the court;
C, Compensatory damages in an amount to be determined by a jury;
d, Punitive damages in an amount to be determined by a jury;
e, All costs and reasonable attorney’s fees; and

f. Any other relief deemed proper and just.

DEMAND FOR JURY TRIAL

 

PLEASE TAKE NOTICE that Plaintiff ALICIA HART demands a trial by jury for all
claims so triable.
Respectfully Submitted,

KITAY LAW OFFICES

BY: [dheam F_ Mamom
William P. Mansour, Esquire
Pa. Attorney ID No. 318833
Kitay Law Offices
1810 Union Blvd.
Allentown, PA 18109
P: (610) 776-1700
Email: wmansour@kitaylegal.com

 

Attorney for Plaintiff Alicia Hart

Dated: June 30, 2020

 
